PROSPECTUS SUPPLEMENT (To Prospectus dated September 14, 2009) OHIO POWER COMPANY 5.375% Senior Notes, Series M, due 2021 Interest on the Series M Notes (the “Senior Notes”) is payable semi-annually on April 1 and October 1 of each year, beginning April 1, 2010.The Senior Notes will mature on October 1, 2021.We may redeem the Senior Notes at our option at any time either in whole or in part at a redemption price equal to 100% of the principal amount of the Senior Notes being redeemed plus a make-whole premium, if any, together with accrued and unpaid interest to the redemption date as described on page S-4 of this prospectus supplement.The Senior Notes do not have the benefit of any sinking fund. The Senior Notes are unsecured and rank equally with all of our other unsecured and unsubordinated indebtedness from time to time outstanding and will be effectively subordinated to all of our secured debt, to the extent of the assets securing such debt.We will issue the Senior Notes only in registered form in multiples of $1,000. Per Senior
